MEMORANDUM *
Jose Lopez-Zamora challenges his sentence. He argues that he must be resentenced because the district court erroneously believed the sentencing guidelines categorically forbid a district court from departing due to the minor nature of the underlying felony. He also argues that reversal is required because the district court applied the sentencing guidelines as mandatory. See United States v. Booker, - U.S. -, 125 S.Ct. 738, 160 L.Ed.2d 621 (2005). We agree that the district court should determine whether “the sentence imposed would have differed materially if the district court judge were applying the Guidelines as advisory rather than mandatory....” United States v. Ameline, 409 F.3d 1073, 1085 (9th Cir.2005) (en banc). We therefore remand the sentence for further proceedings consistent with Ameline. Id. at 1084-85.
REMANDED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.